                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

   CURTIS LOGAN LAWSON,                         )
                                                )
             Petitioner,                        )
                                                )
   v.                                           )       No. 3:20-CV-456-JRG-HBG
                                                )
   KNOX COUNTY CRIMINAL COURT,                  )
                                                )
             Respondent.                        )

                                      JUDGMENT ORDER

         In accordance with the Memorandum Opinion entered today, Curtis Logan Lawson’s

  petition for a writ of habeas corpus is DENIED, and this action is DISMISSED WITH

  PREJUDICE. A certificate of appealability from this decision is DENIED. Because the Court

  CERTIFIED in the memorandum opinion that any appeal from this order would not be taken in

  good faith, should Petitioner file a notice of appeal, he is DENIED leave to appeal in forma

  pauperis. See Fed. R. App. P. 24.

         So ordered.

         ENTER:


                                                   s/J. RONNIE GREER
                                              UNITED STATES DISTRICT JUDGE


  ENTERED AS A JUDGMENT:

        s/ John L. Medearis
        District Court Clerk




Case 3:20-cv-00456-JRG-HBG Document 14 Filed 03/23/21 Page 1 of 1 PageID #: 1600
